 
Exhibit 10.1
 
Workstream Inc.
 
485 N. Keller Road, Suite 500
 
Maitland, FL  32751
 
www.workstreaminc.com
 


 
January 18, 2011
 
Mr. Bill Becker
Mr. Shaung Liu
Incentives Advisors, LLC
2141 East Broadway, Suite 103
Tempe, AZ  86282


Gentlemen:
 
I am pleased that we have come to terms regarding the purchase of Incentives
Advisors, LLC, an Arizona limited liability company (“IA” or the
“Company”).  Accordingly, upon your acceptance of this letter agreement, the
following terms and conditions will constitute an agreement for the purchase by
Workstream Inc., a Canadian corporation (“Workstream”), through a wholly-owned
subsidiary, from Bill Becker (“Becker”) and Shaung Liu (“Liu,” and together with
Becker, “you” or “your” as the context may require) of all of the issued and
outstanding equity interests in the Company.
 
Subject to the satisfaction or waiver of conditions to closing set forth below,
at the Effective Time (as defined below), the Company and Tomahawk Merger
Corporation, a Delaware corporation (“Merger Sub”) and wholly-owned subsidiary
of Workstream, shall consummate a merger (the “Merger”) pursuant to which (a)
Merger Sub shall be merged with and into the Company and the separate corporate
existence of Merger Sub shall thereupon cease, (b) the Company shall be the
surviving limited liability company in the Merger (sometimes referred to herein
as the “Surviving Company”) and shall continue to be governed by the laws of the
State of Arizona and (c) the separate limited liability company existence of the
Company, with all its rights, privileges, immunities, powers and franchises,
shall continue following the Merger, except as otherwise set forth in this
letter agreement.
 
Workstream, Merger Sub and the Company will cause a Certificate of Merger in the
relevant forms attached hereto as Exhibit A (each, the “Certificate of Merger”)
to be executed and filed on the closing date (or on such other date as
Workstream and the Company may agree) with the Arizona Corporation Commission of
the State of Arizona as provided in the Arizona Corporations Code and the
Secretary of State of the State of Delaware as provided in the
 
 
 

--------------------------------------------------------------------------------

 
 
Delaware General Corporation Law.  The Merger shall become effective upon the
filing of the Certificate of Merger with and accepted by the Arizona Corporation
Commission of the State of Arizona and the Secretary of State of the State of
Delaware or at such other time as is agreed upon by Workstream and the Company
and specified in the Certificate of Merger (collectively, the “Effective Time”).
 
In connection with the Merger, (x) the Articles of Organization of the Company,
as in effect immediately prior to the Effective Time, shall be the Articles of
Organization of the Surviving Company until thereafter amended as provided by
law and such Articles of Organization, (y) the Operating Agreement of Surviving
Company, as in effect immediately prior to the Effective Time, shall be the
Operating Agreement of the Surviving Company until thereafter amended as
provided by law, by such Articles of Organization or by such Operating Agreement
and (z) the directors and officers of Merger Sub immediately prior to the
Effective Time shall be the directors and officers, respectively, of the
Surviving Company, each of such directors and officers to hold office, subject
to the applicable provisions of the Articles of Organization and Operating
Agreement of the Surviving Company, until their respective successors shall be
duly elected or appointed and qualified.  From and after the Effective Time, the
Merger shall have the effects specified in the Arizona Corporations Code.
 
At the Effective Time, by virtue of the Merger and without any further action on
the part of the members of the Company:
 
 
1.
All of the issued and outstanding membership interests in the Company (each, an
“LLC Membership Unit” and collectively, the “LLC Membership Units”) shall be
cancelled and converted into the right to receive a portion of the Merger
Consideration (as defined below), payable to the holder thereof pursuant to the
paragraph immediately following, without interest, upon surrender of the
certificate representing such membership interests (each a “Company
Certificate”) in the manner provided below.

 
 
 
2.
The total consideration for which all of the LLC Membership Units shall be
exchanged shall be $2,124,000 (collectively, the “Merger Consideration”).  At
the Effective Time, all of the LLC Membership Units shall be converted, upon
surrender of all Company Certificates held by the members as provided below,
into a portion of the Merger Consideration as follows:

 
 
a.
cash, by wire transfer to each of you, in the amount set forth opposite your
respective names in the column entitled “Cash Consideration” on Schedule 1
attached hereto, and

 
 
b.
a Subordinated Promissory Note in the form shown as Exhibit F, in the amount set
forth opposite your respective names in the column entitled “Note” on Schedule 1
attached hereto (each, a “Payment Note” and together, the “Payment Notes”), and

 
 
c.
such number of Common Shares, no par value, of Workstream (each such share of
stock, an “Acquired Share” and, collectively, the “Acquired Shares”) issued in
each of your respective names with a total value equal to the amount set forth
opposite each of your respective names in the column entitled “Stock

 
 
2

--------------------------------------------------------------------------------

 
 
Consideration” on Schedule 1  attached hereto (each, the “Stock Consideration
Amount”) and calculated in accordance with this letter agreement.
 
At the Effective Time, all such LLC Membership Units, when so converted, shall
no longer be outstanding and automatically shall be deemed to be cancelled and
retired and shall cease to exist, and each holder of any such LLC Membership
Units shall cease to have any rights with respect thereto or to any Company
Certificate except the right to receive the Merger Consideration therefor,
without interest, upon the surrender of such Company Certificate in accordance
with this letter agreement.
 
At the Effective Time, each issued and outstanding share of common stock, $.01
par value, of Merger Sub shall be converted into one LLC Membership Unit of the
Surviving Company.


The number of Acquired Shares to be issued as part of the Merger Consideration
shall be calculated by dividing the Stock Consideration Amount by the “Average
Price” (as hereinafter defined).  “Average Price” means the weighted average
closing price, to the fifth decimal place, of Workstream Common Shares as quoted
on the OTC Bulletin Board (OTCBB) for the ten Trading Days ending on the tenth
Trading Day preceding the date of this letter agreement.  A “Trading Day”, for
purposes of this letter agreement, means a day on which OTCBB is open for at
least one-half of its normal trading hours.  Notwithstanding the foregoing, for
purposes of determining the number of Acquired Shares to be issued as part of
the Merger Consideration, the Average Price of each Acquired Share shall not be
less than $0.01600, even if the Average Price as calculated above is actually
below $0.01600, nor more than $0.02000, even if the Average Price as calculated
above is actually above $0.02000.


Each of you acknowledges and understands that the Acquired Shares will not be
registered under the Securities Act of 1933 or under the securities laws of any
state but instead Workstream will rely upon an exemption from registration under
the Securities Act of 1933 and state securities laws.  As a result, the Acquired
Shares are subject to substantial restrictions on transfer.  Each of you
acknowledges and understands that the Acquired Shares must be held indefinitely
unless subsequently registered under the Securities Act of 1933 and any
applicable state securities or blue sky laws, or sold or otherwise transferred
pursuant to exemptions from registration under the Securities Act of 1933 or
such laws, and that Workstream has no obligation to register the Acquired
Shares.  Each of you acknowledges and understands and agrees that certificates
representing the Acquired Shares will bear a legend substantially similar to the
legend set forth below, in addition to any other legend that may be required by
applicable law:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED EXCEPT (A)
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) IN A TRANSACTION WHICH IS
 
 
3

--------------------------------------------------------------------------------

 
 
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS.


Each of you acknowledges that you have received and reviewed Workstream’s
periodic, current and other reports filed with the Securities and Exchange
Commission (the “Workstream Filings”), including but not limited to Workstream’s
Annual Report on Form 10-K for the year ended May 31, 2010 (the “Form 10-K”) and
the Quarterly Report on Form 10-Q for the quarter ended November 30, 2010, as
well as the financial statements contained in such Workstream Filings.


Subject to the satisfaction of the terms and conditions of this letter
agreement, this transaction will close on or prior to the close of business on
January 18, 2011 or, if later, within five business days following the date on
which all conditions to closing have been satisfied or waived; provided,
however, that in the event this transaction has not closed on or prior to March
31, 2011, any party shall have the right, by delivery of written notice to the
other parties, to terminate this letter agreement.  The obligation of Workstream
to close the transactions contemplated by this letter agreement is subject to
the following conditions:
 
 
1.
With the exception of ordinary changes due to the normal operations of the
business, the assets and liabilities of the Company, at the time of closing,
shall be in all material respects the same as that shown on the December 31,
2010 (the “Balance Sheet Date”) unaudited balance sheet of the Company (a copy
of which is attached to this letter agreement as Exhibit B) (the “Balance
Sheet”); as of the closing date, no event or circumstance shall have occurred
which would substantially and negatively affect the value of the Company or the
membership interests or which would impair the value of Workstream’s rights
under either Employment Agreement (as defined below) or either Non-Competition
Agreement (as defined below);

 
 
2.
Workstream shall have received a copy of the Articles of Organization and
Operating Agreement of the Company, certified by each of you to be true,
complete and accurate as of the closing date;

 
 
3.
Such approvals or consents as may be necessary from all governmental entities
and third parties to consummate the transactions contemplated under this letter
agreement shall have been obtained;

 
 
4.
All proceedings to be taken in connection with the transactions contemplated by
this letter agreement and all documents incident hereto shall be satisfactory in
form and substance to Workstream, and Workstream shall have received copies of
all such documents and other evidences as it may reasonably request in order to
establish the consummation of such transactions and the taking of all
proceedings in connection therewith;

 
 
5.
Each of you shall have executed and delivered to the Company an employment
agreement, substantially in the form set forth hereto as Exhibit C (each such
agreement, an “Employment Agreement” and, collectively, the “Employment
Agreements”);

 
 
4

--------------------------------------------------------------------------------

 
 
 
6.
Each of you shall have executed and delivered to Workstream the questionnaire
set forth in the memo included in Exhibit D to this letter agreement (the
“Investor Questionnaire”) and Workstream shall be satisfied in its sole
discretion with the information set forth therein;

 
 
7.
The Members of the Company shall have approved the Merger, this letter agreement
and the other transactions contemplated hereby;

 
 
8.
Each of you shall have executed and delivered to Workstream a non-competition
agreement, substantially in the form attached as Exhibit E to this letter
agreement (each such agreement, a “Non-Competition Agreement” and, collectively,
the “Non-Competition Agreements”);

 
 
9.
The representations and warranties each of you and the Company have made in this
letter agreement shall be true and accurate in all material respects as of the
closing date; and

 
 
10.
All agreements to be performed or complied with by each of you and the Company
on or prior to the closing date arising out of this Agreement shall have been
performed or complied with in all material respects.

 
 
11.
Each of you shall have delivered the Company Certificates to the Company.

 
 
12.
No action, suit, proceeding or investigation by or before any governmental
authority shall have been instituted or threatened, the effect of which could
restrain, prohibit or invalidate the transactions contemplated by this letter
agreement.

 
The obligation of each of you to close the transactions contemplated by this
letter agreement is subject to the following conditions:
 
 
1.
The Company shall have executed and delivered to each of you your respective
Employment Agreements;

 
 
2.
No stop order suspending the effectiveness of Workstream’s Common Shares shall
have been issued by the SEC and no proceeding for that purpose shall have been
initiated or threatened by the SEC;

 
 
3.
The representations and warranties made by Workstream in this letter agreement
shall be true and accurate in all material respects as of the closing date; and

 
 
4.
All agreements to be performed or complied with by Workstream on or prior to the
closing date arising out of this Agreement shall have been performed or complied
with in all material respects.

 
By signing this letter agreement, the Company and each of you, jointly and
severally, represent, warrant and agree as of the date of this letter agreement
and as of the closing date, that:
 
 
5

--------------------------------------------------------------------------------

 
 
 
1.
The Company is duly organized, validly existing and in good standing in the
State of Arizona and is in good standing in each jurisdiction in which it
conducts business; the Company has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted;

 
 
2.
This letter agreement has been duly executed and delivered by each of you and
constitutes the valid and binding agreement of each of you enforceable against
each of you in accordance with its terms; as of the closing, each
Non-Competition Agreement will be duly executed and delivered by Becker and Liu,
respectively, and will constitute the valid and binding agreement of each Becker
and Liu, respectively, enforceable against each of the foregoing, respectively,
in accordance with its terms; the Members of the Company have approved this
letter agreement, the Merger and the other transactions contemplated hereby; the
board of managers of the Company has approved this letter agreement, the Merger
and the other transactions contemplated hereby, and any and all other actions
required to be taken by the Company, its Members and its board of managers to
consummate the transactions contemplated hereby have been taken;

 
 
3.
The Company has the requisite limited liability company power and authority to
execute and deliver this letter agreement and to perform its obligations
hereunder and to consummate the transactions contemplated hereunder; the
execution, delivery and performance of this letter agreement by the Company has
been duly authorized and approved by all necessary limited liability company
action; this Agreement has been duly executed and delivered by the Company and
constitutes the valid and binding agreement of the Company enforceable against
the Company in accordance with its terms; the Company Certificates to be
delivered to Workstream in connection with the Merger shall be free and clear of
all liens, mortgages, encumbrances, security interests, voting agreements,
exceptions or claims of any nature whatsoever; immediately prior to the Merger
you will have good and marketable title to all of the LLC Membership Units, free
and clear of all liens, mortgages, encumbrances, security interests, voting
agreements, exceptions or claims of any nature whatsoever; the equity interests
in the Company consist solely of the LLC Membership Units in the Company (the
“LLC Membership Units”) owned by Becker and Liu, all of which have been duly
authorized, validly issued, fully paid and nonassessable.

 
As of the date hereof and as of the closing, Becker owns 50% of the LLC
Membership Units and Liu owns 50% of the LLC Membership Units, representing all
of the issued and outstanding equity interests in the Company.  There are no
outstanding agreements, subscriptions, commitments, options, warrants, calls or
other rights to acquire from the Company, or other obligations or understandings
or arrangements of the Company to issue, at any time, or upon the occurrence of
any event, to any person or entity any interest in any membership interests or
any other security of or rights in the Company, whether or not presently issued
or outstanding, and there exists no rights of first refusal or any other
preemptive right with respect to any membership interests or any other security
of or interest in the Company.  The Company is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise retire or acquire any
membership interests or any other security of or interest in the Company.  The
Company has no subsidiaries;
 
 
6

--------------------------------------------------------------------------------

 
 
 
4.
Attached as Exhibit B is the Balance Sheet and attached as Exhibit B-1 is (i)
the related unaudited income statement for the twelve (12) month period ended
December 31, 2010, (ii) the unaudited balance sheets for the fiscal years ended
December 31, 2008 and December 31, 2009 and (iii) the related unaudited income
statements for the fiscal years then ended (such balance sheets and income
statements, together with Balance Sheet, collectively, the “Financial
Statements”); each of the Financial Statements has been prepared from and is
consistent with the books and records of the Company and fairly presents, in all
material respects, the financial condition and income of the Company at such
dates and for the period(s) covered thereby; since the Balance Sheet Date there
have been no material change in the assets or liabilities, or in the business or
condition, financial or otherwise, or in the result of operations, of the
Company; since the Balance Sheet Date the Company has not experienced a material
adverse effect on its business, operations or financial condition;

 
 
5.
There are no liabilities or obligations of the Company of any nature, whether
fixed, contingent, accrued or otherwise, liquidated or unliquidated, and whether
due or to become due, except (a) liabilities reflected or reserved against and
disclosed in the Financial Statements and (b) liabilities which have arisen
since December 31, 2010 in the ordinary course of business consistent in all
material respects with past custom and practice of the Company; the Company has
not guaranteed or is not otherwise primarily or secondarily liable in respect of
any obligation or liability of any other person or entity, except to the extent
disclosed in the Financial Statements;

 
 
6.
The Company has good and marketable title to all of its owned assets (real and
personal, tangible and intangible), including, without limitation, those assets
set forth in the Balance Sheet and those assets acquired by the Company after
the Balance Sheet Date, in each case subject to no lien, encumbrance, charge or
other restriction of any kind or character; the Company owns no real property;
each lease to which the Company is a party is in full force and effect and all
rents due thereunder have been paid;

 
 
7.
Except as set forth on Schedule 2, the Company is not bound by or a party to (a)
any employment contract or consulting agreement, (b) any agreement or instrument
containing restrictions on the payment of dividends or any other distribution
with respect to its LLC Membership Units, (c) any loan or advance to, or
investment in, any person or entity, or any commitment relating to the
foregoing, (d) any agreement or commitment relating to a maximum possible
liability or obligation on the part of the Company in excess of $5,000, (e) any
guarantee or other contingent liability related to the indebtedness or
obligation of any person or entity, (f) any management service or consulting
agreement or arrangement, (g) any agreement or commitment limiting the ability
of the Company to engage in any line of business or to compete with any person
or entity, (h) any agreement or contract involving indebtedness of the Company
or (i) any agreement or commitment not entered into in the ordinary course of
business (each, a “Material Contract”);

 
 
8.
Except as set forth on Schedule 3, each Material Contract to which the Company
is a party is in full force and effect and, to the actual knowledge of the
Company, there

 
 
7

--------------------------------------------------------------------------------

 
 
 
 
exists no (i) default or event of default by the Company or any other party to
any such instrument, contract or other agreement or (ii) event, occurrence,
condition or act (including the consum­mation of the transactions contemplated
hereby) which, with the giving of notice, the lapse of time or the happening of
any other event or condition, would become a default or event of default by the
Company or any other party thereto; to your actual knowledge, the execution,
delivery and performance of this letter agreement and the consummation of the
transactions contemplated hereby will not (a) result in or give to any person or
entity any right of termination, non-renewal, cancellation, withdrawal,
acceleration or modification in or with respect to any Material Contract, (b)
result in or give to any person or entity any additional rights or entitlement
to increased, additional, accelerated or guaranteed payments under any Material
Contract, (c) result in the creation or imposition of any encumbrance or lien
upon any of the assets of the Company under the terms of any Material Contract,
(d) result in or give rise to any action, claim or demand against the Company or
(e) result in any restriction on the Company’s rights under any Material
Contract;

 
 
9.
Except as set forth on Schedule 4, between the Balance Sheet Date and the
closing date, the Company has not (a) sold, transferred or otherwise disposed of
any of its assets, other than in the ordinary course of business, (b) permitted
any of its assets to be subjected to any mortgage, pledge, lien, security
interest, encumbrance, restriction or charge of any kind, (c) made any capital
expenditure or commitment therefor, (d) made or declared any distribution,
dividend or similar payment to its Members, (e) increased indebtedness for
borrowed money, (f) written-off as uncollectible any notes or accounts
receivable without disclosure to purchaser, (g) increased the wages or salary of
any employee or paid any bonuses or made any special payment to any employee,
(h) cancelled or waived any claims or rights, (i) entered into any material
transaction, (j) conducted its business other than in the ordinary course or (k)
agreed, whether or not in writing, to do any of the foregoing;

 
 
10.
Except as set forth on Schedule 5, there exists no inquiry, investigation,
judicial or administrative claim, arbitration hearing or lawsuit, pending or
threatened, against the Company or either of you or otherwise relating to either
of you, the Company, or any LLC Membership Units;

 
 
11.
The execution of this letter agreement, and the documents contemplated hereby,
by each of you and the performance by each of you of your respective obligations
hereunder and/or thereunder (a) do not require any filing with, or permit,
consent or approval of, or the giving of any notice to, any governmental or
regulatory body, agency or authority to which the Company or either of you is
subject, other than the filing of the Certificate of Merger with the Arizona
Corporation Commission of the State of Arizona, (b) do not violate any statute,
ordinance, rule, regulation, order or decree of any court or any governmental or
regulatory body, agency or authority applicable to the Company or either of you,
(c) will not result in a breach of any contract, mortgage, indenture, agreement
or understanding to which the Company or either of you is a party and (d) do not
violate the Company’s Articles of Organization or Operating Agreement;

 
 
8

--------------------------------------------------------------------------------

 
 
 
12.
The Company has all licenses and permits necessary to operate its business and
is otherwise in compliance with, and to its actual knowledge, not in violation
of, any applicable federal, state or local statutes, laws or regulations;

 
 
13.
All property, sales, use, federal, state and local taxes, assessments and
governmental charges of the Company that are required to be paid on or prior to
the closing date have been paid and are not past due; you are not aware of any
pending or threatened assessment with respect to such taxes; estimated accrued
taxes have been fairly computed and are fairly reflected in the Financial
Statements; each of you will have caused the Company to file the appropriate tax
returns and reports with respect to the Company for any tax period ending on or
prior to the closing date; the Company is and since October 1, 2010 has been
classified as a corporation for federal and state income tax purposes; all tax
returns required to be filed with any governmental authority by or on behalf of
the Company have been timely filed in compliance with all applicable laws, and
all such tax returns were true, correct and complete in all material respects;
the Company is not currently a beneficiary of any extension of time within which
to file any tax return; all taxes owed by the Company (whether or not shown as
due and payable on any tax return) have been timely paid to the appropriate
taxing authority; no tax return of the Company with respect to any pre-closing
tax period has ever been audited or is the subject of an audit by any taxing
authority; there are no liens for taxes upon the assets or properties of the
Company; neither the Company nor either of you has received notice of any claim
by a governmental entity in a jurisdiction where the Company does not file tax
returns that the Company is or may be subject to taxation by that governmental
entity; the Company has withheld and remitted to the appropriate taxing
authority all taxes required to have been withheld and remitted in connection
with amounts paid or owing to any employee, independent contractor, creditor or
other person;

 
 
14.
No transfer, sales, stamp or other taxes will be imposed or levied on the
Company by any governmental or taxing authority in connection with the Merger
and the transactions contemplated hereby;

 
 
15.
No officer, director, affiliate or employee of the Company either is or
possesses, directly or indirectly, any financial interest in, or is a director,
officer or employee of, any entity which is a client of, supplier to, customer
of, lessor to, lessee of or competitor or potential competitor of the Company;

 
 
16.
The operation and maintenance of the business of the Company requires no rights
under patents, registered or unregistered trademarks, registered or
unregistered, issued or pending, service marks, copyrights, trade secrets or
proprietary information other than rights under patents, trademarks, service
marks, copyrights, trade secrets, know-how, proprietary information, or other
intellectual property owned by the Company and rights thereto granted for the
benefit of the Company pursuant to license agreements (collectively, the
“Intellectual Property”) that are in full force and effect; the rights of the
Company in and to each item of Intellectual Property owned or licensed by the
Company are free and clear of any liens, claims or encumbrances whatsoever; all
of the Company’s rights in and to such Intellectual Property owned by the
Company are freely

 
 
9

--------------------------------------------------------------------------------

 
 
assignable by it; the Company is under no obligation to pay any royalty, license
fee or other similar consideration to any third party or to obtain any approval
or consent for use of any of the Intellectual Property (except, in the case of
licensed Intellectual Property, as set forth in the license therefor); the
Company has made use of no rights under or with respect to any patents,
trademarks, service marks, copyrights, trade secrets or proprietary information
other than Intellectual Property owned by the Company and rights granted for the
benefit of the Company under license agreements; no claim adverse to the
Company’s interests in any Intellectual Property used in the Company’s business
or the Company’s license agreements with respect thereto has been made in
litigation or threatened or asserted; none of the Intellectual Property owned by
the Company is subject to any outstanding judgment, order, decree, or injunction
issued by a court of competent jurisdiction; no complaint, action, suit,
proceeding, or hearing, is pending or, to the knowledge of the Company, no
charge, investigation, claim or demand, is threatened, which challenges the
legality, validity, enforceability, or ownership of any of the Intellectual
Property owned or currently used by the Company; neither of you has any
knowledge of any substantial basis for any charge, claim, suit or action
asserting any such infringement or asserting that the Company does not have the
legal right to use any such Intellectual Property;
 
 
17.
The Company does not maintain, sponsor, contribute to or have any liability
under any agreement, plan, practice or program, whether written or oral,
providing for bonus payments, child or dependent care benefits, death benefits,
accidental death and dismemberment benefits, deferred compensation benefits,
disability or other wage continuation benefits, educational assistance or
tuition benefits, health benefits, paid holiday benefits, incentive compensation
payments, leave of absence rights, medical expense payment or reimbursement
benefits, retiree medical benefits, retiree life insurance benefits, profit
sharing, pension or other retirement benefits, stock option, stock appreciation
rights or stock purchase benefits or severance or termination benefits
(including post-employment consulting arrangements), including without
limitation any “employee benefit plan” (as such term is defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended), nor is the
Company treated as a “single employer (within the meaning of Section 414(b) of
the Internal Revenue Code of 1986, as amended) with respect to any such employee
benefit plans; no present or former employee of the Company shall be entitled to
any termination or severance payments, retirement pay or retirement benefits of
any kind;

 
 
18.
Each of you represents that as of the date hereof you are an “accredited
investor” as such term is defined in Rule 501 promulgated under the Securities
Act of 1933 and you are acquiring the Acquired Shares for investment and for
your own account and not with a view to, or for resale in connection with, any
distribution; the information provided by each of you on your respective
Investor Questionnaire is true, complete and accurate in all respects;

 
 
19.
All information regarding any of you, the Company or the LLC Membership Units
provided or to be provided to Workstream is true, complete and accurate in all
material respects and does not fail to state a fact which is or would be
material in light of the circumstances in which such information is provided;
and

 
 
10

--------------------------------------------------------------------------------

 
 
 
20.
No person is or will be entitled to any brokers’ or finders’ fee or any other
commission or similar fee, directly or indirectly, in connection with the
transactions contemplated by this letter agreement.

 
By signing this letter agreement, Workstream represents, warrants and agrees as
of the date of this letter agreement and as of the closing date, that:
 
 
A.
Workstream is duly organized, validly existing and in good standing under the
laws of Canada and is in good standing in each jurisdiction in which it conducts
business; Workstream has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted; and

 
 
B.
This letter agreement has been duly executed and delivered by Workstream and
constitutes Workstream’s valid and binding agreement enforceable against
Workstream in accordance with its terms.

 
 
C.
The Acquired Shares to be issued as part of the Merger Consideration will be,
when issued in accordance with the terms hereof, duly authorized and validly
issued and not subject to preemptive rights.

 
 
D.
Workstream has all licenses and permits necessary to operate its business and is
otherwise in compliance with, and to its actual knowledge, not in violation of,
any applicable federal, state or local statutes, laws or regulations.

 
 
E.
As of their respective filing dates, the Workstream Filings complied in all
material respects with the requirements of the Securities Act of 1933 and the
Exchange Act of 1934 applicable to such Workstream Filings.

 
Following the closing, Workstream will prepare and file, or cause to be prepared
and filed, all income tax returns covering periods ending on or before the
closing date that are due after the Effective Time, including the Final Separate
Returns (collectively, the “Preacquisition Returns”). If any Preacquisition
Return shows a balance due, neither Workstream nor the Company shall be
responsible for such tax.  Each of you acknowledges and agrees, jointly and
severally, that such tax shall be your responsibility and each of you agree,
jointly and severally, to indemnify and hold Workstream and the Company harmless
for any such taxes.   Each of you further agrees, jointly and severally, to pay,
and agree, jointly and severally, to indemnify and hold Workstream and its
affiliates, including the Company, harmless for all taxes for tax periods ending
on or prior to the closing date and, with respect to tax periods beginning prior
to the closing date and ending after the closing date, for taxes that would be
due had such period ended on the closing date.
 
Until such time as this letter agreement may be terminated, each of Workstream
and each of you shall reasonably cooperate and use our respective commercially
reasonable best efforts to take, or cause to be taken, all appropriate action to
consummate and make effective the transactions contemplated by this letter
agreement, and following the closing, each of you agree to reasonably cooperate
to effect the transactions contemplated hereby.
 
All representations and warranties made herein shall survive the closing for a
period of sixteen (16) months, except that the representations and warranties
set forth in Section 1, 2, 3, 13 and 18
 
 
11

--------------------------------------------------------------------------------

 
 
under the Company’s and your representations and warranties shall survive
forever; provided, however, that (a) any representation or warranty as to which
a claim shall have been asserted prior to the expiration of such representation
or warranty shall continue in effect with respect to such claim until such claim
shall have been finally resolved or settled, and (b) any representation or
warranty contained in this letter agreement made by any party or any information
furnished by any party that was made by such party fraudulently or in bad faith
shall indefinitely survive the closing.
 
Each of you hereby agree, jointly and severally, to indemnify, defend and hold
harmless Workstream and its affiliates and their respective employees, officers,
directors, shareholders, agents and any successors thereto from any and all
losses, claims, liabilities or expenses (including reasonable attorneys’ fees)
(“Losses”) resulting from (a) a breach of the representations and warranties
made by either of you in this letter agreement; (b) any breach or
non-fulfillment of any covenant or agreement to be performed by the Company or
either of you under this letter agreement; (c) all pre-closing taxes owing by
the Company or either of you or any taxes owing by the Company or either of you
as a result of the consummation of the Merger; provided, however that the total
maximum aggregate liability that you shall be responsible for shall be $500,000;
provided, however, that with respect to Losses arising out of a claim for fraud
or for breach of the representations and warranties contained in Sections 1, 2,
3, 13 and 18 under the Company’s and your representations and warranties, the
aggregate liability for indemnification shall be unlimited; provided further,
that no indemnification shall be available to Workstream unless and until the
amount of such indemnity exceeds $10,000, in which case you shall be responsible
for all amounts back to the first dollar; provided further that in the event
that indemnification is required hereunder, Workstream shall first offset any
Losses against any amounts outstanding under the Payment Notes.
 
Workstream hereby agrees to indemnify, defend and hold you harmless from any and
all Losses resulting from the breach of any representation or warranty made by
Workstream in this letter agreement.
 
Neither the Company nor either of you shall publicly disclose (including but not
limited to by means of issuing a press release) or otherwise make any public
statement with respect to the transactions contemplated hereby.  Workstream
shall be permitted to issue one or more such press releases or make such public
statement as it determines in its sole discretion, without prior consultation
with either of you or the Company.
 
This letter agreement is made subject to our due diligence review and audit of
the books and records of the Company and any documents relating to the Company
or the Stock.  So that Workstream may complete a financial audit and due
diligence examination of the Company, prior to the closing date you will make
available, and cause the Company to make available, to Workstream for inspection
the books and records of the Company.  If Workstream is not satisfied with its
due diligence review and audit, Workstream may, in its sole discretion,
terminate this letter agreement and, in the event of such termination,
Workstream shall be released from its obligation to acquire the LLC Membership
Units and to consummate any other transaction contemplated hereby.
 
 
12

--------------------------------------------------------------------------------

 
 
Whether or not the Merger is consummated, all costs and expenses incurred in
connection with this letter agreement and the Merger and the transactions
contemplated by this letter agreement shall be paid by the party incurring such
expense.
 
In the event the transactions contemplated by this letter agreement are not
consummated, Workstream and its officers, agents, employees or representatives
shall maintain the confidentiality of all financial and other information
provided under this letter agreement and will either destroy or return to you
all information provided to it, together with any analyses or reports with
respect thereto and copies of any of the foregoing.
 
Each party to this letter agreement acknowledges and agrees that he or it has
been represented by counsel in the preparation of this letter agreement and that
this letter agreement is the result of negotiations among the
parties.  Accordingly, this letter agreement shall not be construed against any
party merely because of such party’s involvement in its preparation.
 
This letter agreement and the other documents referred to herein which form a
part hereof, contain the entire understanding of the parties hereto with respect
to the subject matter contained herein and therein.  This letter agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.  This letter agreement may not be amended or
modified orally, but only by an agreement in writing signed by each of the
parties. The parties acknowledge and agree that there are no, and there shall
not be any, oral agreements between or among any of the parties and that for any
agreement to be binding such agreement must be in a writing executed by each
party.
 
In the event any provision in this letter agree­ment shall be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining pro­visions hereof will not in any way be affected or im­paired
thereby.
 
While this letter agreement is somewhat informal, our signatures below indicate
our mutual agreement to the terms herein.  In the unlikely event that any part
of this agreement is the subject of litigation, the prevailing party shall be
entitled to receive attorneys’ fees and reasonable expenses from the
other.  This agreement may be signed in one or more counterparts, each of which
will be deemed to be an original, which together will constitute one and the
same instrument.
 
This agreement will be governed by the laws of the State of Arizona.

 
 
[INTENTIONALLY LEFT BLANK]
 
 
13

--------------------------------------------------------------------------------

 
 
I have enjoyed working with you and we look forward to continuing to work with
you and the fine people at Incentives Advisors.
 


 
Very truly yours,


/s/ John Long
John Long, CEO
Workstream Inc.






Agreed and accepted all as of the day and year first above written:


Incentives Advisors, LLC




By: /s/ Bill Becker                                            
Name: Bill Becker
Title: Chief Executive Officer




/s/ Bill Becker                                                  
Bill Becker




/s/ Shaung Lin                                                  
Shaung Liu




[SIGNATURES CONTINUE]
 
 
14

--------------------------------------------------------------------------------

 
 
 Spousal Consent
 
The undersigned acknowledges on her own behalf that she (a) is the spouse
of  Shaung Liu (“Liu”), (b) has read the letter agreement dated as of  January
18, 2011 (the “Letter Agreement”) to which Workstream Inc. (“Workstream”) and
Liu are parties and knows and understands its contents, (c) is aware that by its
provisions her spouse agrees to cause the merger of Incentives Advisors LLC
(“IA”) with and into a wholly-owned subsidiary of Workstream and thereby
cause  IA to become a wholly-owned subsidiary of Workstream and (d) consents to
such merger, approves of and agrees to be bound by the provisions of the Letter
Agreement and agrees that her interest in IA, including, without limitation, any
community property interest or quasi-community property interest, are subject to
the provisions of the Letter Agreement and that she will take no action at any
time to hinder operation of the Letter Agreement.  If the undersigned
predeceases her spouse when her spouse owns the membership interest of IA
entitled to vote on the merger, the undersigned hereby agrees not to devise or
bequeath whatever interest, including, without limitation, any community
property interest or quasi-community property interest, she may have in such
membership interest, in contravention of the Letter Agreement.
 

 
/s/ Jana Liu                                  
 
Spouse of Shaung Liu

 
 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE 1




LLC Membership Unit Holder
Stock Consideration
Cash Consideration
Note
Bill Becker (50%)
$867,500
$77,000
$117,500
Shaung Liu (50%)
$867,500
$77,000
$117,500

 
 
Schedule 1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
ACCREDITED INVESTOR QUESTIONNAIRE
Subscriber should initial all of the following statements that are
true.  Subscriber hereby represents and warrants that Subscriber’s responses to
this questionnaire are true and correct.
 

  INITIALS
(i) Subscriber certifies that Subscriber has a net worth (jointly with
Subscriber’s spouse, if any) in excess of $1,000,000, excluding the value of
Subscriber’s primary residence.
_______
(ii)        Subscriber certifies that Subscriber had individual income for each
of the years 2009 and 2010 in excess of $200,000 and has a reasonable
expectation of reaching the same income level in 2011.
_______
(iii)        Subscriber certifies that he or she and his or her spouse had a
joint income for each of the years 2009 and 2010 in excess of $300,000 and has a
reasonable expectation of reaching the same income level in 2011.
_______
(iv)        If Subscriber is an entity, it certifies that all of the equity
owners satisfy the standards set forth in (i), (ii) or (iii) above or that it
has assets in excess of $5,000,000 and was not formed for the specific purpose
of acquiring the Shares.
_______
(v)        If Subscriber is a trust, it certifies that it has total assets in
excess of $5,000,000, that its investment in the Shares is being directed by a
person having such knowledge and experience in financial and business matters as
to evaluate the merits and risks of such an investment, and that it was not
formed for the specific purpose of acquiring the Shares.
_______
(vi)        If Subscriber is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, it certifies
that it has total assets in excess of $5,000,000 or that the decision to invest
in the Shares is being made by a plan fiduciary which is a bank, savings and
loan association, insurance company or registered investment adviser.
_______
 
(vii)        None of the standards set forth in (i), (ii), (iii) or (iv) above
apply.
_______



[Signature page to Investor Questionnaire follows—PLEASE SIGN BELOW]




State of Primary
Residence/Formation/Incorporation:                                                   


 
D-1

--------------------------------------------------------------------------------

 
 



Signature of Subscriber (if an Individual) Name of Subscriber (if an Entity)    
Printed: ____________________________
By: _________________________
 
Name:
Dated: _____________________________
Title:




2



